DETAILED ACTION
Disposition of Claims
Claims 21-40 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220275398A1, Published 09/01/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phrases (e.g. “… in a viral capsid are disclosed.”)  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for assessing the different VP1, VP2, and VP3 proteins from adeno-associated virus 9 (AAV-9) using hydrophilic interaction liquid chromatography (HLC), does not reasonably provide enablement for methods to identify and/or quantify all viral capsid proteins or distinguish AAV serotypes using HLC.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to a method of separating protein components of an intact, non-enveloped particle, comprising: obtaining a sample comprising said viral particle, subjecting said sample of viral particles to hydrophilic interaction liquid chromatography (HILIC) to separate the protein components of the viral capsid of the viral particles.  The breadth of the independent claims are drawn towards any non-enveloped virus being able to have its capsid protein stoichiometry determined using the method.  The independent claims also allow for the use of any working conditions in the HILIC method; no specific equipment, temperatures, columns, filters, buffers, or pHs are noted for the method.  Finally, the genus of “intact, non-enveloped viral particle” can include those viruses which are naturally free of a viral envelope, such as adeno-associated viruses, noroviruses, rotaviruses, or polioviruses, but can also reasonably include viruses which are normally found with a viral envelope wherein said viral envelope has been removed (e.g. capsids of HSV, which include proteins VP5, VP19C, VP23, and VP26.)  
State of the prior art/Predictability of the art.  The prior art had very few examples of viruses being analyzed using HILIC, and has some examples of the use of hydrophobic interaction chromatography.  Li et. al. (Li H, et. al. Protein Expr Purif. 2015 Sep;113:23-9. Epub 2015 May 6.) notes the use of hydrophobic interaction chromatography to separate, purify, and concentrate inactivated foot-and-mouth disease virus for use in vaccine preparations.  Wolff et. al. (Wolff MW, et. al. Biotechnol Bioeng. 2010 Oct 1;107(2):312-20.) also utilized hydrophobic interaction chromatography to also separate, purify, and concentrate virus, this time modified vaccinia Ankara (MVA) which is a common component and vector for vaccine preparations.  Chien et. al. (Chien KY, et. al. J Proteome Res. 2011 Sep 2;10(9):4041-53. Epub 2011 Jul 25.) teaches the use of HILIC for separation of phosphorylated peptides from one another in an enveloped herpesvirus (entire document; see abstract.)  
It does not appear as though HILIC was utilized for determining stoichiometric analysis of a virion, separation of capsid proteins in an intact virion, or to distinguish between viral species.  Post-filing art notes that hydrophobic interaction chromatography was not commonly utilized for virus purification, as the applied high salt concentrations in hydrophobic interaction chromatography might potentially affect the virus integrity or lead to precipitation, and also due to its complexity regarding the choice of operating conditions and the need for extensive screening studies due to the lack of predictive models for process optimization (See e.g. Weigel T, et. al. J Chromatogr B Analyt Technol Biomed Life Sci. 2019 Jun 1;1117:103-117. Epub 2019 Apr 1.)  Another post-filing piece of art shows that the uncertainty around the use of hydrophobic interaction chromatography was still prevalent, as Sviben et. al. (Sviben D, et. al. J Chromatogr B Analyt Technol Biomed Life Sci. 2017 Jun 1;1054:10-19. Epub 2017 Apr 8.) notes that hydrophobic interaction chromatography was dependent upon column choice, flow rate, and buffer ion concentration with respect to mumps and measles virus purification (Sect. 3.2, pp. 12-16).  Several groups have successfully used the HILIC glycopeptide approach for analysis of singly glycosylated proteins such as monoclonal antibodies and IgGs. However, the analysis of multiple glycosylated proteins remains a difficult task. Multiple glycoforms of each glycopeptide share the same HILIC separation space, and thus challenge the separation capability of HILIC. Even when MS is used, it is difficult to perform the data interpretation (4). This is especially the case for samples like vaccines that contain multiple viral hemagglutinin isoforms as their immunogenic proteins (Krull IS, et. al.  LCGC North America 01-01-2014, Vol. 32, pp. 38-53.)
With method development for hydrophilic interaction chromatography, there are various advantages to HILIC, including a fast analysis, and the fact that it uses the same system and solvents as reverse-phase HPLC.  It can separate cations, anions, and polar neutrals in a single run, and has equal or superior MS performance to reverse-phase HPLC.  This is not to say HILIC is without its disadvantages.  First, one must choose the proper polar stationary phase to allow proper resolution, peak shape, and reliability; stationary phases range from bare silica, aminopropyl, diol, and zwitterionic phases.  The next optimization steps come with the buffer used in the organic phase/buffer composition, with the most popular being a mix of acetonitrile and water, and ionizable compounds having limited buffer choices due to inorganic buffers being relatively insoluble in water.  Finally, both the sample solvent and injection volume and the selection of the proper detection technique are variables in the process(See e.g. Agilent.  Technical Overview:  Hydrophilic Interaction Chromatography Method Development and Troubleshooting. May 1, 2018; McCalley DV.  Hydrophilic Interaction Chromatography.  April 1, 2008.  LCGC Supplements, Special Issues 04-01-2008, Vol. 0, Iss. 0.).  
Turning to the specimen being analyzed, the hydrophobicity and surface charge distributions can vary depending on the virus.  For AAV, it is noted that the isoelectric point (pI) of AAV carrying packaged DNA is different from those for empty capsids (Potter M, et. al. Mol Ther Methods Clin Dev. 2014 Aug 13;1:14034.)  Michen (Michen B, et. al. J Appl Microbiol. 2010 Aug;109(2):388-97. Epub 2010 Jan 22.) provides a detailed review of pI of viruses, and shows that the pI can range from 3.5-7 (Summary; See Table 1).  
Working examples. Only a single working example is disclosed in the specification that utilizes AAV9 and performs a stoichiometric analysis on the amount of VP1, VP2, and VP3 from the AAV9 (¶[0127-134]).  No other AAV serotypes, variants, mutants, or recombinants were tested.  No other non-AAV viruses were tested to determine if the stoichiometry of those viral proteins could be assessed.  
Guidance in the specification. The specification provides guidance towards determining the stoichiometry of VP1, VP2, and VP3 from AAV9 preparations using specific buffers, conditions, and reagents.  The mobile phases were A: 0.1% TFA in water and B: 0.1% IFA in acetonitrile, using proprietary ACQUTTY UPLC® Glycoprotein BEH Amide 1.7 um (2.1mm x 150 mm) columns.  There is no guidance as to how the optimal mobile phases were chose, or the difference in columns, or the effect of column temperature on the overall results.  There is no study to show the optimization of flow rate.  The example notes that 1 uL of the AAV sample was injected directly into the HILIC column, but it is not clear as to the exact components of said sample (e.g. growth and isolation of AAV9 (e.g. was the cell grown in vitro or extracted from an in vivo sample? What buffers, excipients, or other liquids were within the AAV9 sample?)  It is not clear from the disclosure of the specification that the broad, generic method as claimed would be successful in resulting in the claimed function of “separating protein components” of any intact, non-enveloped viral particle for the breadth of viruses claimed, or if it would be useful or successful in the method as claimed for any other type of AAV.
Amount of experimentation necessary.  Additional research is required in order to determine how effective the claimed method would be in separating protein components of any intact, non-enveloped viral particle aside from AAV9.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and use the claimed methods.  


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 is drawn to the method of claim 21, wherein a flow rate of a mobile phase in said HILIC is between about 0.5 mL/minute and about 5 mL/minute, optionally wherein said flow rate is about 1 mL/minute.  As per MPEP 2173.05(h).II, the term “optionally” is used to discuss alternative limitations.  However, its use here causes the metes and bounds of the claim to be unclear as the claim first states the flow rate must be between “about 0.5 mL/minute” and “about 5 mL/minute”, and then states that the flow rate may optionally be “about 1 mL/minute”.  There is ambiguity as to what is being claimed, as the term “optional” means that it does not have to be present, yet the range recited earlier clearly encompasses said “optional” range.  In this instance, “optionally” appears to be used in a manner similarly to “such as”, “for example”, or “preferably”, wherein the use of these terms followed by a narrower limitation render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is suggested the “optionally” limitation be deleted from the claim, and if the flow rate is to be claimed as a more preferable embodiment, that it be added on as an additional, dependent claim.
For at least these reasons, claim 35 is rejected on the grounds of being indefinite.  


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 21 is drawn to a method of separating protein components of an intact, non-enveloped viral particle, comprising: obtaining a sample comprising said viral particle, and subjecting said sample to hydrophilic interaction liquid chromatography (HILIC) to separate the protein components of the viral capsid of the viral particle.
Further limitations on the method of claim 21 are wherein said viral particle comprises an adeno- associated virus (AAV) particle and said protein components of said protein capsid comprise VP1, VP2 and VP3 of said AAV particle (claim 22), wherein said AAV particle comprises an AAV1 capsid, an AAV2 capsid, an AAV3 capsid, an AAV4 capsid, an AAV5 capsid, an AAV6 capsid, an AAV7 capsid, an AAV8 capsid, an AAVrh8 capsid, an AAV9 capsid, an AAV10 capsid, an AAV11 capsid, an AAV12 capsid, or a variant thereof (claim 23), wherein said AAV particle is a recombinant AAV (rAAV) particle or an AAV vector encoding a heterologous transgene (claim 24), wherein said heterologous transgene is operably linked to a promoter selected from a group consisting of an inducible promoter, cytomegalovirus (CMV) promoter, rous sarcoma virus (RSV) LTR, Moloney murine leukemia virus (MoMLV) LTR, phosphoglycerate kinase-1 (PGK) promoter, simian virus 40 (SV40) promoter, CK6 promoter, transthyretin (TTR) promoter, thymidine kinase (TK) promoter, tetracycline responsive (TRE) promoter, hepatitis B virus (HBV) promoter, human al-antitrypsin (hAAT) promoter, light strand promoter (LSP), E2 factor (E2F) promoter, telomerase (hTERT) promoter, cytomegalovirus enhancer/chicken beta-actin/rabbit beta-globin (CAG) promoter, and elongation factor-1 alpha (EF-la) promoter (claim 25); wherein said AAV particle has a capsid serotype selected for transduction of cells of a subject's liver (claim 26); wherein said AAV particle has a capsid serotype of AAV9 and is a viral vector encoding Lysosomal Alpha Glucosidase (GAA) linked to an anti- CD63 antibody (claim 27); wherein said viral particle belongs to a viral family selected from the group consisting of Adenoviridae, Parvoviridae, Retroviridae, Baculoviridae, and Herpesviridae (claim 28); wherein the Retroviridae is Moloney murine sarcoma virus (MoMSV), Harvey murine sarcoma virus (HaMuSV), murine mammary tumor virus (MuMTV), gibbon ape leukemia virus (GaLV), feline leukemia virus (FLV), spumavirus, Friend virus, Murine Stem Cell Virus (MSCV), Rous Sarcoma Virus (RSV), human T cell leukemia virus, Human Immunodeficiency Virus (HIV), feline immunodeficiency virus (FIV), equine immunodeficiency virus (EIV), visna-maedi virus; caprine arthritis-encephalitis virus; equine infectious anemia virus; feline immunodeficiency virus (FIV); bovine immune deficiency virus (BIV); or simian immunodeficiency virus (SIV)(claim 29); wherein said HILIC uses a mobile phase A comprising trifluoroacetic acid in water, optionally wherein a concentration of said trifluoracetic acid is about 0.1% (claim 30); wherein said HILIC uses a mobile phase B comprising trifluoroacetic acid in acetonitrile, optionally wherein a concentration of said trifluoroacetic acid is about 0.1% (claim 31); wherein a proportion of said mobile phase A increases from about 15% to about 100% over about 45 minutes (claim 32); wherein a proportion of said mobile phase A increases over time, optionally wherein a proportion of said mobile phase A then decreases to about its starting value (claim 33); wherein a proportion of said mobile phase B decreases over time, optionally wherein a proportion of said mobile phase B then increases to about its starting value (claim 34); wherein a flow rate of a mobile phase in said HILIC is between about 0.5 mL/minute and about 5 mL/minute, optionally wherein said flow rate is about 1 mL/minute (claim 35); and wherein subjecting said sample to HILIC comprises contacting said sample to a substrate selected from a group consisting of a silica substrate, amino substrate, amide substrate, cellulose substrate, cyclodextrin substrate and polystyrene substrate (claim 36); further comprising collecting a plurality of fractions eluted from said HILIC step (claim 37); wherein said viral particle comprises an AAV particle, and wherein said plurality of fractions comprises a fraction including VP1, a fraction including VP2, a fraction including VP3, or a combination thereof (claim 38); further comprising subjecting said separated protein components to mass spectrometry analysis (claim 39); and wherein said mass spectrometry analysis of said separated protein components is used to characterize protein expression level, protein stoichiometry, post-translational modifications, truncations, site-directed mutagenesis, protein structure, protein heterogeneity, or a combination thereof (claim 40).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 11,345,929  11,359,213
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,345,929. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘929 claims are drawn to methods of using hydrophilic interaction liquid chromatography (HILIC) to separate out components of an intact, non-enveloped viral particle.  While the ‘929 claims the method determines the overall stoichiometry of each component, the instant claims are generically claiming separation of the components using the same method, and being able to determine the stoichiometry of components would be an inherent aspect of the instantly claimed method.  Further limitations claimed in each set of claims are also identical, such as the viral particle being AAV, the particle comprises AAV capsid, the particle comprises an AAV vector genome which encodes a heterologous transgene, the capsid serotype is selected for transduction to the liver, the viral vector encodes GAA linked to anti-CD63 antibody, the viral particle can belong to a large Markush group of viruses such as Adenoviruses, Parvoviruses, Retroviruses, or Baculoviruses, such as the retroviruses SIV, HIV, and GaLV.  Both sets of claims are drawn to at least one mobile phase comprising about 0.1% trifluoroacetic acid with a specific flow rate.  The instant claims provide a step of MS after the chromatographic method wherein the stoichiometry may be determined.  Therefore, the instant claims and the ‘929 claims are obvious variants of one another, and are not patentably distinct.  

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,359,213. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘213 claims are drawn to methods of using hydrophilic interaction liquid chromatography (HILIC) to separate out components of an intact, non-enveloped viral particle.  While the ‘213 claims the method determines the overall heterogeneity of each virion, the instant claims are generically claiming separation of the components using the same method, and being able to determine the heterogeneity of components would be an inherent aspect of the instantly claimed method.  Further limitations claimed in each set of claims are also identical, such as the viral particle being AAV, the particle comprises AAV capsid, the particle comprises an AAV vector genome which encodes a heterologous transgene, the capsid serotype is selected for transduction to the liver, the viral vector encodes GAA linked to anti-CD63 antibody, the viral particle can belong to a large Markush group of viruses such as Adenoviruses, Parvoviruses, Retroviruses, or Baculoviruses, such as the retroviruses SIV, HIV, and GaLV.  Both sets of claims are drawn to at least one mobile phase comprising about 0.1% trifluoroacetic acid.  The instant claims provide a step of MS after the chromatographic method wherein the heterogeneity of each protein component within the capsid may be determined.  Therefore, the instant claims and the ‘213 claims are obvious variants of one another, and are not patentably distinct.  


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648